DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 3/3/2021 have overcome the prior art of record.  With respect to claim 1 and dependent claims 2-10, 15, the prior art of record does not disclose “generating an absorption profile of the first mold part based on the heat of the first mold part detected by the detector”, “arranging a second mold part which is substantially transparent to the laser radiation on the first mold part after generating the absorption profile of the first mold part” and “an energy input produced by the electromagnetic radiation source is controlled by a controller based on of the generated absorption profile of the first mold part” in combination with the other limitations of claim 1.
Similarly, with respect to claim 11 and dependent claims 12-14 and 16, the prior art of record does not disclose the additional features of “a detector detecting a heat of the first mold part when the electromagnetic radiation source irradiates only the first mold part, to generate an absorption profile of the first mold part” and “wherein an energy input is produced based on the generated absorption profile of the first mold part when the electromagnetic radiation source to irradiates the first mold part and the second mold part” in combination with the other limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK